Illinois Official Reports

                                  Supreme Court



                          People v. Fiveash, 2015 IL 117669




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. DAVID
Court:               FIVEASH, Appellant.



Docket No.           117669


Filed                September 24, 2015


Decision Under       Appeal from the Appellate Court for the First District; heard in that
Review               court on appeal from the Circuit Court of Cook County, the Hon. Ellen
                     Beth Mandeltort, Judge, presiding.



Judgment             Appellate court judgment affirmed.
                     Cause remanded


Counsel on           Larry Wechter, of Geneva, for appellant.
Appeal
                     Lisa Madigan, Attorney General, of Springfield, and Anita Alvarez,
                     State’s Attorney, of Chicago (Alan J. Spellberg, Annette Collins and
                     Michelle Katz, Assistant State’s Attorneys, of Chicago, of counsel),
                     for the People.



Justices             JUSTICE KILBRIDE delivered the judgment of the court, with
                     opinion.
                     Chief Justice Garman and Justices Freeman, Thomas, Karmeier,
                     Burke, and Theis concurred in the judgment and opinion.
                                                OPINION


¶1       In this appeal, defendant argues the appellate court erred by interpreting section 5-120 of
     the Juvenile Court Act of 1987 (705 ILCS 405/5-120 (West 2004)) to permit him to be tried in
     criminal court for acts he allegedly committed while 14 or 15 years old even though no charges
     were filed until he was 23 years old. After carefully reviewing the Act and the other relevant
     statutory provisions and case law, we affirm the appellate court’s judgment and remand the
     cause to the trial court for further proceedings.

¶2                                         I. BACKGROUND
¶3       In May 2012, then 23-year-old defendant David Fiveash was charged in the circuit court of
     Cook County with two counts each of aggravated criminal sexual assault and criminal sexual
     assault. The acts involved the sexual penetration of the vagina and mouth of his 6-year-old
     cousin, P.A., between January 1, 2003 and January 1, 2004, when he was 14 or 15 years old. At
     that time, both he and P.A. were living in the same residence.
¶4       The Mt. Prospect police department was notified of the possible sexual abuse of P.A. on
     April 17, 2012, when a police department in Indiana provided information obtained during an
     interview with another one of defendant’s cousins. After being questioned by the Mt. Prospect
     police, defendant gave verbal and written statements regarding the allegations involving P.A.
¶5       At the subsequent grand jury proceedings, testimony based on statements from defendant,
     the victim, and other witnesses indicated that defendant had “admitted to placing his penis
     inside the mouth and vagina of the victim.” On the condition that he not have contact with
     anyone under the age of 18, bond was set for defendant, who was certified to teach grades 6
     through 12 but could substitute teach for grades kindergarten through 12 and had been teaching
     part-time at two schools.
¶6       Defendant filed a motion to dismiss the indictment, arguing that section 5-120 of the
     Juvenile Court Act (705 ILCS 405/5-120 (West 2004)1) gave the juvenile court “exclusive
     jurisdiction” over offenses allegedly committed when he was 14, barring his prosecution in
     criminal court. Defendant also maintained that he could not be prosecuted in juvenile court
     because he was already over 21. In re Jaime P., 223 Ill. 2d 526, 539 (2006). Consequently, he
     requested the dismissal of all charges against him.
¶7       After a hearing in October 2012, the trial court granted defendant’s dismissal motion,
     finding that he was not subject to prosecution in either juvenile court or criminal court. The
     court determined that defendant could not be prosecuted in either juvenile court, because he
     was then 23 years old, or in adult criminal court, because a statutory transfer from juvenile
     court was no longer possible. Although the trial court found the result was unjust, absurd, and
     clearly unfair to the victim, it concluded the applicable statutes did not allow for prosecution in


         1
          The offenses allegedly occurred in 2003, making the supplemental 2003 version of the statute
     applicable. Because that version is identical to the one in the 2004 Illinois Compiled Statutes, we cite
     simply to the 2004 statute.

                                                    -2-
       either court. The court subsequently denied the State’s motion to retain defendant’s bond
       pending appeal.
¶8         On appeal, the appellate court construed the language in section 5-120, defining the
       “exclusive jurisdiction” of the juvenile court. Substituting the statutory definition for the
       section’s use of the word “minor,” the appellate court read section 5-120 as barring criminal
       proceedings only against defendants under the age of 21 for offenses they allegedly committed
       while under the age of 17, with certain inapplicable exceptions. Because defendant was 23
       when the indictment was entered, the appellate court concluded section 5-120 did not apply.
       Consequently, it held that the juvenile court did not possess exclusive jurisdiction over the
       matter. The court also determined that the plain language of section 5-120 was consistent with
       the rationale in In re Luis R., 239 Ill. 2d 295 (2010), and distinguished People v. Rich, 2011 IL
       App (2d) 101237, on both its facts and law. Accordingly, the court reversed the dismissal of
       defendant’s indictment and remanded the cause for trial in adult criminal court. 2014 IL App
       (1st) 123262, ¶ 27. This court allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315
       (eff. Jan. 1, 2015).

¶9                                              II. ANALYSIS
¶ 10       Defendant argues that the appellate court erred by reinstating his indictment because it held
       that a person over the age of 21 at the time of indictment could be prosecuted in adult criminal
       court for offenses allegedly committed when he was a minor at least 13 years of age. The
       narrow question before this court is whether defendant may be subject to prosecution in
       criminal court for acts he allegedly committed when he was 14 or 15 years of age. Because this
       issue involves the proper construction of the Juvenile Court Act, and section 5-120 in
       particular, it presents a question of law to be reviewed de novo. People v. Baskerville, 2012 IL
111056, ¶ 18.
¶ 11       The critical starting point for the resolution of any question of statutory construction is the
       plain language of the statute, in this case section 5-120 of the Act. People v. Almond, 2015 IL
113817, ¶ 34. The cardinal rule of statutory construction, subordinating all other rules, is to
       determine and give effect to the intent of the legislature. The most reliable indicator of that
       intent is the language used in the statute. Whenever possible, that language should be given its
       plain and ordinary meaning. People v. Hanna, 207 Ill. 2d 486, 497-98 (2003).
¶ 12       Here, the appellate court’s statutory analysis looked to the Act’s definitions of the words
       “adult” and “minor” and inserted those definitions into section 5-120. 2014 IL App (1st)
123262, ¶ 27. Defendant argues, however, that the court erred by applying the statutory
       definition of “minor” because the legislature did not intend to invoke that meaning when it
       amended the prior version of the statute. Noting that the predecessor to section 5-120 used the
       words “boys” and “girls,” he claims the legislature substituted “minor” in response to our
       decision in People v. Ellis, 57 Ill. 2d 127 (1974). In Ellis, 57 Ill. 2d at 133, we ruled that the
       legislature could not constitutionally establish different threshold ages for the criminal
       prosecution of boys and girls. According to defendant, the legislature substituted “minor” for
       “boys” and “girls” in section 5-120 because it was simply “a word with a neuter gender to
       describe all persons under the age of 17.”
¶ 13       We are not persuaded by defendant’s explanation of the legislature’s word choice. When a
       term is defined within a statute, that term must be construed by applying the statutory


                                                    -3-
       definition provided by the legislature. People v. Chenoweth, 2015 IL 116898, ¶ 21. Moreover,
       if the legislature merely sought a gender neutral substitute for “boys” and “girls,” it could have
       readily chosen another term that was not already defined in the Act, such as “juvenile,”
       “individual” or “anyone.” Instead, the legislature specifically chose “minor,” a word expressly
       defined in the Act (705 ILCS 405/5-105 (West 2004)). Accordingly, in the absence of clear
       evidence exhibiting a contrary legislative intent, section 5-120 must be read to incorporate that
       meaning of “minor.” Chenoweth, 2015 IL 116898, ¶ 21.
¶ 14        Returning to the specific language used in the Act, we note that the Act’s purpose and
       policy limit its scope to “minors” who are not otherwise excluded from its coverage. 705 ILCS
       405/1-2 (West 2004). In turn, the Act defines a “[m]inor” as “a person under the age of 21
       years subject to this Act” and, conversely, an “[a]dult” as “a person 21 years of age or older.”
       705 ILCS 405/1-3(2), (10) (West 2004). Pursuant to these definitions, both defendant and the
       State acknowledge, and we agree, that the juvenile court has no authority over defendant
       because he was 23 years old when the instant proceedings were instituted and was, therefore,
       no longer subject to the Act’s provisions.
¶ 15        Because the focus of the parties’ arguments is largely on the “exclusive jurisdiction”
       provision in section 5-120, we next address the specific language of that section. Replacing the
       word “minor” with its statutory definition, as we must, section 5-120 properly reads:
                    “§ 5-120. Exclusive jurisdiction. Proceedings may be instituted under the
                provisions of this Article concerning any [person under the age of 21 years subject to
                this Act] who prior to the [person under the age of 21 years subject to this Act[’s]] 17th
                birthday has violated or attempted to violate, regardless of where the act occurred, any
                federal or State law or municipal or county ordinance. Except as provided in Sections
                5-125, 5-130, 5-805, and 5-810 of this Article,[2] no [person under the age of 21 years
                subject to this Act] who was under 17 years of age at the time of the alleged offense
                may be prosecuted under the criminal laws of this State.” 705 ILCS 405/5-120 (West
                2004).
       For his part, defendant claims the last sentence of section 5-120 bars his prosecution outside
       juvenile court because, in the absence of an applicable exception, it does not permit any minor
       under the age of 17 at the time of the offense to be prosecuted in criminal court. We disagree.
¶ 16        Defendant’s interpretation ignores the limiting phrase “subject to this Act” in the statutory
       definition of “minor” the legislature used to describe the group of persons under 21
       constituting “minors” for purposes of the Act. Paraphrasing the key sentence in section 5-120,
       no person under 21 who is subject to the Act, and who was younger than 17 when the alleged
       offense was committed, may be prosecuted in adult criminal court. Defendant fails to meet
       these criteria. He is neither under 21 nor subject to the Act, as expressly conceded in
       defendant’s brief. Consequently, the last sentence of section 5-120 does not bar defendant’s

           2
             None of these statutory exceptions are applicable here. Section 5-125 addresses concurrent
       jurisdiction over traffic, boating, fish and game, and municipal or county ordinance violations. Section
       5-130 excludes from juvenile court prosecution certain serious offenses committed by minors who are
       at least 15 years old. Sections 5-805 and 5-810 set out the requirements for mandatory, presumptive,
       and discretionary transfers from juvenile court to criminal court, as well as extended jurisdiction
       juvenile prosecutions. These transfer procedures do not apply here because the requisite petitions were
       not filed while defendant was subject to the juvenile court’s authority.

                                                      -4-
       prosecution in criminal court for offenses he allegedly committed when he was 14 or 15 years
       old.
¶ 17       Defendant also relies heavily on his view of the legislature’s “comprehensive” three-tier
       scheme regulating the prosecution of persons under 17, including the availability of
       mandatory, presumptive, and discretionary transfers from juvenile court to criminal court. He
       faults the appellate court for failing to consider that scheme in its analysis. In defendant’s view:
       (1) persons under 13 at the time of an offense may never be convicted as adults; (2) those
       between 13 and 17 are generally prosecuted in juvenile court and are subject to the juvenile
       justice system only until they turn 21; and (3) those 17 or older are handled exclusively in
       criminal court.
¶ 18       Defendant contends that the State’s interpretation of section 5-120 improperly creates a
       new judicial transfer mechanism between juvenile and criminal court. Admitting that a broad
       range of transfer options from juvenile to criminal court already exists, he maintains that the
       legislature provided only for the “aging out of” defendants from juvenile court, not their “aging
       into” adult criminal court, leaving him beyond the reach of State prosecution.
¶ 19       While the legislature’s scheme may indeed be “comprehensive,” defendant’s argument
       fails to recognize that if he had been charged while a minor, he could still have been properly
       tried as an adult through the Act’s discretionary transfer mechanism because he was at least 13
       years of age at the time of the alleged offenses (705 ILCS 405/5-805(3) (West 2004)). Thus,
       the application of the legislative scheme in the Act could well have subjected him, while still a
       juvenile, to trial in adult criminal court, the very fate that he asks this court to reject outright
       now that he is an adult.
¶ 20       Defendant’s view effectively allows him to escape prosecution for four felony sexual
       offenses3 allegedly committed against a six-year-old family member. As the trial court stated,
       his position creates an absurd result that contradicts the legislature’s express intent to hold
       those who commit criminal offenses directly accountable for their actions as expressly stated
       in the Act and the Criminal Code of 1961 (Code) (720 ILCS 5/1-1 (West 2004)).
¶ 21       Adjudication in juvenile court is not a matter of constitutional right. The legislature created
       the juvenile court and defined its authority. No other right to adjudication in juvenile court
       exists. In re M.I., 2013 IL 113776, ¶ 46. As the legislature stated, the Act was enacted, in part,
       “[t]o hold each juvenile offender directly accountable for his or her acts” (705 ILCS
       405/5-101(1)(b) (West 2004)), a fundamental purpose that was emphasized even more
       strongly with the legislature’s amendment of the Act in Public Act 90-590, effective January 1,
       1999. People ex rel. Devine v. Stralka, 226 Ill. 2d 445, 457-58 (2007). In a similar fashion, the
       Code subjects any “person” to criminal prosecution by the State “for an offense which he
       commits, while either within or outside the State, by his own conduct or that of another for
       which he is legally accountable,” with a “person” being broadly defined as “an individual,
       public or private corporation, government, partnership, or unincorporated association.” 720
       ILCS 5/1-5(a), 2-15 (West 2004). Thus, the legislature has effectively enacted a seamless set of
       provisions committed to the uniform enforcement of the criminal laws of this state.

          3
            The two aggravated criminal sexual assault counts are Class X felonies (720 ILCS 5/12-14(b)(i),
       (d)(1) (West 2004)), and the two criminal sexual assault counts are Class 1 felonies (720 ILCS
       5/12-13(a)(3), (b)(1) (West 2004)).

                                                    -5-
¶ 22       Contrary to the legislature’s express intent to hold all persons accountable for their
       offenses, however, defendant’s interpretation of section 5-120 creates a strong and perverse
       incentive for juvenile offenders to take affirmative action to conceal their offenses or to evade
       apprehension until they turn 21 and would no longer be subject to prosecution. While
       defendant asserts that nothing in the record indicates he attempted to evade prosecution, that
       argument is beside the point. We reject defendant’s position not because he personally took
       advantage of the incentive to evade prosecution or hide his offenses created by his construction
       of the statute but, rather, because the effect of that interpretation runs contrary to the clear
       intent of the legislature as stated in the plain statutory language. People ex rel. Devine v.
       Sharkey, 221 Ill. 2d 613, 617 (2006) (stating “[w]here the plain language of the statute clearly
       reveals the legislature’s intent, that intent must prevail, and no resort to other interpretive aids
       is necessary”).
¶ 23       To counter the absurdity of interpreting section 5-120 to bar defendant’s prosecution
       forever, defendant maintains that “[a]ny time-based limit on filing criminal charges is
       necessarily arbitrary in nature.” Although the prosecution of virtually every crime is
       admittedly cut off at some point in time by the applicable statute of limitations, in the case of
       sex offenses committed against children, the legislature has expressly and affirmatively chosen
       to expand, not reduce, the time frame for charging persons such as defendant. Under section
       3-6(j) of the Code:
               “[t]he period within which a prosecution must be commenced under the provisions of
               Section 3-5 or other applicable statute is extended under the following conditions:
                                                     ***
                   (j) When the victim is under 18 years of age at the time of the offense, a prosecution
               for criminal sexual assault, aggravated criminal sexual assault, predatory criminal
               sexual assault of a child, or aggravated criminal sexual abuse or a prosecution for
               failure of a person who is required to report an alleged or suspected commission of any
               of these offenses ***, may be commenced within 10 years after the child victim attains
               18 years of age.” (Emphasis added.) 720 ILCS 5/3-6(j) (West 2002).
       This provision greatly increases the time available to the State to discover and initiate criminal
       proceedings for sexual offenses committed against children.4
¶ 24       By enacting section 3-6(j), the legislature conclusively established its clear and
       unambiguous intent to hold the enumerated class of offenders accountable for an extended
       period by providing for the criminal prosecution of their offenses well beyond the normal time
       frame. Inherent in the legislature’s choice must be the implicit recognition that both youthful
       victims and their assailants age at the same rate. Thus, it was readily foreseeable that juveniles
       who commit the offenses listed in section 3-6(j) of the Code could logically be adults before
       the extended statute of limitations had run on their crimes. Indeed, even if the victim were 17 at
       the time of the attack, only a very rare defendant would still be under the age of 21, and
       therefore subject to the Act’s protections, 10 years after the victim turned 18 under the
       extended limitations period in section 3-6 of the Code.

           4
            While not applicable in the instant case, the legislature subsequently increased the time to initiate
       prosecutions for the enumerated offenses against child victims from 10 years to 20 years after the child
       victim turns 18.

                                                       -6-
¶ 25       Cutting off the State’s ability to initiate a prosecution far sooner than was plainly intended
       under that provision would eviscerate the clear intent of the legislature, creating an absurd
       result. This we will not do given the plain and unambiguous intent of the language used by the
       legislature in enacting section 5-120 of the Act and section 3-6 of the Code. In re Shelby R.,
       2013 IL 114994, ¶¶ 32, 48.
¶ 26       Nonetheless, defendant argues that the enactment of section 3-6’s extended limitations
       period in the Code a year after the Act’s section 5-120 was in effect, without an accompanying
       amendment to section 5-120 authorizing the juvenile court to adjudicate defendants after they
       turn 21, somehow undermines our conclusion. In making this argument, defendant appears to
       be attempting to point out a legislative inconsistency, perhaps implying that the extended
       limitations provision was not intended to apply to youthful defendants who committed the
       specified offenses while subject to the Act. We find nothing in the statutory language,
       however, to support that claim. Indeed, it is defendant’s interpretation that is inconsistent with
       the clear intent of the legislature. Moreover, our construction of the Act is preferable because it
       establishes a fixed and consistent charging time and application of sections 3-6(j) and 5-120, in
       contrast to the one offered by defendant that would vary depending on the age of the offender.
¶ 27       In the instant case, the victim was 6 years old at the time of the alleged offenses. Pursuant
       to section 3-6 of the Code, the statute of limitations for charging defendant with her repeated
       criminal sexual assault and aggravated criminal sexual assault extended until December 10,
       2024, when she turned 28. 5 Defendant was charged in 2012, well within the applicable
       limitations period. We conclude that by retaining the limited authority of the juvenile court
       under the Act while greatly expanding the State’s available time frame for initiating the
       prosecution of the specified sex offenses, the legislature paved the way for the criminal
       prosecution of youthful offenders who subsequently “age out of” the juvenile court system.
¶ 28       Nonetheless, defendant also asserts that this court’s earlier interpretation of identical
       language in section 5-120’s statutory predecessors (Ill. Rev. Stat. 1967, ch. 37, ¶¶ 702-2,
       702-7) supports his view, citing several cases that used the minor’s age at the time of the
       offense to determine the viability of an adult prosecution. People v. Clark, 119 Ill. 2d 1, 13-14
       (1987); People v. J.S., 103 Ill. 2d 395, 401-04 (1984); In re Griffin, 92 Ill. 2d 48, 50-53 (1982);
       In re Greene, 76 Ill. 2d 204, 212-13 (1979). He adds that the legislature’s failure to change the
       statutory language in response to those decisions suggests its acquiescence to their holdings.
¶ 29       As defendant admits in his brief, however, the cited decisions do not involve the precise
       issue presented here: the propriety of prosecuting a defendant who was over the age of 21 when
       charged in criminal court for offenses allegedly committed while he was a minor. Our review
       also shows that the factual and legal context of those cases further distinguish them from the
       instant one.
¶ 30       In Clark, 119 Ill. 2d at 14-16, this court concluded that it was an abuse of the trial court’s
       discretion in ruling on a discretionary transfer petition to fail to consider the difference in the
       14-year-old defendant’s potential sentences in juvenile and criminal court if convicted of two
       murders. In juvenile court, the minor could have been incarcerated until the age of 21, but in
       criminal court he would have received a mandatory sentence of natural life in prison. Based on

          5
            P.A. was born on December 10, 1996, making her 18 on that date in the year 2014. Section 3-6
       then allows an additional 10 years for the State to initiate its prosecution.

                                                    -7-
       the extreme sentencing disparity, we held the defendant’s transfer hearing was inadequate.
       Here, however, we are not reviewing the propriety of a transfer order to criminal court because
       no transfer from juvenile court was available when the instant defendant, then 23 years old,
       was charged. We are considering whether prosecution in criminal court is even possible for
       defendant, not whether the trial court properly considered all relevant factors in using its
       discretion to order transfer pursuant to an admittedly applicable provision.
¶ 31       Next, in J.S., 103 Ill. 2d at 401-05, we upheld the constitutionality of the mandatory
       transfer of certain juvenile offenders to criminal court for trial. Although that precise issue is
       clearly inapposite, our express recognition in J.S. that no constitutional right to juvenile court
       proceedings exists is highly relevant here. As we noted, the legislature possesses “the authority
       to define the limits of juvenile court jurisdiction” and is entitled to “redefin[e] the applicability
       of a statute which it created under its legislative power” by altering the age limits for juvenile
       and adult court proceedings. J.S., 103 Ill. 2d at 402, 406. Contrary to defendant’s claims, those
       statements of law reinforce, not undermine, our construction of section 5-120 in this case.
¶ 32       Defendant also cites In re Griffin, 92 Ill. 2d at 50-52, in support. In that case, we were
       called on to determine whether a defendant who was 12 when he was adjudicated delinquent
       but 13 when he was sentenced could be committed to the Juvenile Department of Corrections
       (DOC) under a statute allowing juveniles who were at least 13 to be sent to the DOC. Similar to
       our conclusion in this case, we relied on the plain language of the statute to hold that the
       relevant point in time was the entry of the commitment order, upholding the transfer to the
       DOC. While we indicated in dicta that “[t]he sections providing that a minor may be
       transferred from juvenile court for prosecution as an adult contain express language making
       transfer dependent upon the minor’s age at the time he committed the offense” (Griffin, 92 Ill.
2d at 52), that statement is insufficient to resolve the question here. Because the Act applies
       only to minors, our statement is applicable only to those charged while minors. Here,
       defendant was undoubtedly an adult when he was initially prosecuted and, thus, not subject to
       the protections of the Act.
¶ 33       Finally, in Greene, 76 Ill. 2d at 212, this court held that age is not an element of proof
       needed to support a finding of delinquency but rather “merely the factor which authorizes the
       application of the juvenile system.” Recognizing that the juvenile court is simply a division of
       the circuit court, we noted that age is not a jurisdictional requirement, unlike subject matter
       jurisdiction. Greene, 76 Ill. 2d at 213-14. The age limit on juvenile court adjudication is set
       solely by the statutory language enacted by the legislature. Therefore, if, as in this case, a
       defendant’s age places him outside the scope of the Act, the court has no authority to proceed
       under the Act. That holding is not inconsistent with our conclusion in this case.
¶ 34       Defendant next complains that our construction of section 5-120 violates the rule of lenity
       by failing to construe a criminal statute in favor of the accused. Critically, the rule of lenity
       applies only to statutes containing “grievous ambiguities,” leaving us unable to do more than
       merely “guess” the legislature’s intent. People v. Gutman, 2011 IL 110338, ¶¶ 43-44. When a
       statute is silent on a particular point, we focus on the legislature’s intent, and we will not
       interpret statutory silence in a way that defeats the purpose of that provision. People v. Garcia,
       241 Ill. 2d 416, 422-23 (2011). If the statutory language is unambiguous, we will not resort to
       additional statutory construction tools. In re Commitment of Fields, 2014 IL 115542, ¶ 32.
       Because the key sentence in section 5-120 is sufficiently clear and unambiguous when


                                                     -8-
       construed in light of the definition of “minor” enacted by the legislature in the Act, we need not
       merely “guess” at the intent of the legislature. The rule of lenity is inapplicable.
¶ 35        Arguing that section 5-120 could in fact be deemed ambiguous, defendant cites to the
       conflicting results among this case, People v. Richardson (2014 IL App (1st) 122501,
       ¶¶ 13-16, pet. for leave to appeal pending, No. 118028 (filed July 28, 2014)), and People v.
       Rich (2011 IL App (2d) 101237, ¶¶ 8-17). The latter decisions held that no one over 21 could
       be prosecuted in criminal court for acts allegedly committed before the age of 17 in the absence
       of a timely juvenile court transfer petition or an express statutory exception. Both Richardson
       and Rich rely on a dissent filed in In re Luis R., 239 Ill. 2d 295, 307-09 (2010) (Freeman, J.,
       dissenting, joined by Burke, J.).
¶ 36        In Luis R., a majority of this court reversed the dismissal of the State’s delinquency petition
       because the trial court improperly relied on a lack of jurisdiction. Concluding that both subject
       matter and personal jurisdiction existed, the majority reinstated the petition and remanded the
       cause for further proceedings. The dissenting justices disagreed because they would have
       addressed the validity of the State’s petition rather than relying on the trial court’s
       jurisdictional error. After characterizing the Act as both providing for the protection and
       special treatment of juveniles and precluding the imposition of criminal penalties on them, the
       dissent found “[t]he Act by its own language does not apply to” the defendant Luis R. because
       he was over 21 when the proceedings were instituted. Therefore, the dissent would have
       sustained the dismissal of the State’s delinquency petition on the alternate ground that the trial
       court lacked adjudicatory authority over the defendant under the Act. Luis R., 239 Ill. 2d at
       308-09 (Freeman, J., dissenting, joined by Burke, J.).
¶ 37        In Rich, the appellate court reviewed the dismissal of an indictment on two counts of
       aggravated criminal sexual assault filed in adult criminal court against the 21-year-old
       defendant for acts he allegedly performed between the ages of 12 and 14. Initially, the court
       affirmed the dismissal order because the indictment was legally defective for criminally
       charging the defendant with acts he committed before the age of 13 (720 ILCS 5/6-1 (West
       2008)). Rich, 2011 IL App (2d) 101237, ¶ 7. The court went on, however, to affirm the
       dismissal for an additional reason as well, considering the substantive question of whether an
       adult defendant could be charged in criminal court for offenses allegedly committed before the
       age of 15. Rich, 2011 IL App (2d) 101237, ¶ 8.
¶ 38        In that discussion, the court did not rely extensively on the Luis R. dissent, citing it solely
       for the inoffensive proposition that defendants are no longer subject to the Act or entitled to its
       special protections and treatment after they reach the age of 21. Rich, 2011 IL App (2d)
101237, ¶¶ 9, 10. The appellate court then examined the four exceptions to section 5-120’s bar
       on the prosecution of minors under the age of 17, concluding none were applicable. Rich, 2011
IL App (2d) 101237, ¶¶ 10-12. Ultimately, the court appears to have rested its holding that the
       defendant could not be prosecuted in criminal court on the ground that the State failed to
       pursue its initial criminal petition against the defendant, filed when he was 20 years old and
       still subject to the Act, and instead relied on a superseding indictment, identical to the first,
       filed when he was 21 and no longer subject to the Act. Rich, 2011 IL App (2d) 101237, ¶¶ 4,
       15-16. Thus, despite the appellate court’s brief allusion to the dissent in Luis R., the facts and
       determinative legal reasoning in Rich are readily distinguishable from the instant case.



                                                    -9-
¶ 39       In contrast, Richardson extensively discussed this court’s decision in Luis R. as well as the
       subsequent appellate decision, In re Luis R., 2013 IL App (2d) 120393. Reading Luis R. and
       Rich together, the court concluded they “essentially create[d] a class of over-21 defendants
       who can no longer be prosecuted either in juvenile or adult court for certain crimes they
       allegedly committed as minors.” Richardson, 2014 IL App (1st) 122501, ¶ 9. The court found
       the dissent in Luis R. “not only helpful, but highly persuasive” “regarding the merits of [the]
       closely related issue” presented in Richardson. Richardson, 2014 IL App (1st) 122501, ¶ 13. In
       addition, the court rejected the statutory analysis conducted in the instant case by a different
       division of the First District Appellate Court. Richardson, 2014 IL App (1st) 122501, ¶ 15.
¶ 40       Instead, the Richardson court applied the rule of lenity to read the last sentence of section
       5-120 as barring the criminal prosecution of the defendant, who was 29 years old, because he
       was no longer subject to the Act. Because that conclusion is diametrically opposed to the one
       reached earlier in this decision (supra ¶ 34), we reject that rationale.
¶ 41       Moreover, the reasoning in Richardson appears to have been influenced by the appellate
       court’s concerns that the State could intentionally delay prosecutions “to sidestep the
       beneficial and age-sensitive remedies available to juveniles and elevate the scope of possible
       punishments to the more severe levels applicable in the adult system.” Richardson, 2014 IL
       App (1st) 122501, ¶ 15. In Rich, the court mentioned similar concerns, stating that “radically
       different sentences for the same crime, committed at the same age, might result merely from
       the passage of time before being charged.” Rich, 2011 IL App (2d) 101237, ¶ 9. Here,
       defendant restates the same policy considerations.
¶ 42       Specifically, defendant argues that our construction of section 5-120 creates an incentive
       for the State to delay prosecution until a juvenile defendant turns 21 and can be tried in adult
       criminal court, where he no longer has the benefit of the Act’s protections and preferential
       treatment. He adds that a criminal trial under those circumstances would inevitably raise
       difficult new procedural questions, such as whether a defendant has the right to discover why
       charges were not filed against him until after he turned 21. Under the facts of this case,
       however, any discussion of those matters would be merely advisory because the police and the
       State were undisputedly not aware of any potential charges against defendant until they were
       notified of his possible sexual abuse of P.A. by Indiana police, who unexpectedly uncovered
       the information while interviewing another of his cousins. Charges were filed against
       defendant within days after the Mt. Prospect police first became aware of the allegations. At
       that time, defendant was already over 21 and no longer subject to the Act. Because the courts
       of this state may not properly issue advisory opinions to provide guidance to future litigants
       (Luis R., 239 Ill. 2d at 299 n.1), we decline to speculate on the possibility that the State could
       intentionally delay filing initial charges until a defendant turned 21 to ensure a prosecution in
       criminal court.
¶ 43       Finally, defendant argues that his due process rights were violated because he could face a
       much longer prison term in adult criminal court than could have been imposed in juvenile court
       for the same offenses. Defendant is accused of two counts of aggravated criminal sexual
       assault, a nonprobationable Class X felony offense in criminal court, and two counts of
       criminal sexual assault, a Class 1 felony. He asserts that in criminal court he could be
       sentenced to prison terms of 6 to 30 years on each of the Class X felony counts, with an
       additional 4 to 15 years possible on each of the Class 1 felony counts, with all the sentences


                                                   - 10 -
       mandated to run consecutively.6 In contrast, the maximum sentence that could have been
       imposed in juvenile court was only six years because he would no longer be subject to juvenile
       court sanctions when he turned 21.
¶ 44        The State counters that in People v. Patterson, 2014 IL 115102, this court rejected a similar
       due process claim addressing Illinois’s automatic transfer scheme. That statute provided for
       the mandatory transfer to criminal court of certain juveniles over the age of 14 charged with the
       specified offenses. The defendant in that case argued the statute violated due process because
       the transfers subjected teens to significantly harsher adult punishments without any
       consideration of their inherent differences. Patterson, 2014 IL 115102, ¶ 89. Here, defendant
       asserts that this case involves a different statutory provision, partially distinguishing the legal
       issues in Patterson.
¶ 45        While section 5-120 was not at issue in Patterson, the same concern pervades the
       arguments raised by both the defendants in Patterson and the instant case: juvenile offenders
       tried in adult criminal court could potentially be subjected to harsher adult punishments
       without proper consideration of their unique physical and mental characteristics. As we
       discussed in Patterson, the need to consider juveniles’ unique characteristics was recognized
       in the eighth amendment context by this court in People v. Miller, 202 Ill. 2d 328, 341-42
       (2002), and by the United States Supreme Court in Roper v. Simmons, 543 U.S. 551 (2005),
       Graham v. Florida, 560 U.S. 48 (2010), and Miller v. Alabama, 567 U.S. ___, 132 S. Ct. 2455
       (2012). Patterson, 2014 IL 115102, ¶¶ 97-98. Neither that Court nor this one, however, has
       ever held that the failure to address the inherent differences between teen and adult offenders
       creates a due process violation when a teen is potentially subjected to a prison sentence
       involving a term of years rather than the death penalty or natural life in prison. Patterson, 2014
IL 115102, ¶¶ 97-98. It is also important not to forget that even if defendant had been charged
       at the time of the alleged offenses, he undoubtedly could have been tried as an adult in criminal
       court under the Act’s discretionary transfer provision (705 ILCS 405/5-805(3) (West 2004)).
       Because defendant offers no additional persuasive basis to justify the reconsideration of our
       prior case law, we reject his due process claim.
¶ 46        As in Patterson, 2014 IL 115102, ¶ 111, however, we recognize the inherent tension and
       potential for perceived unfairness between juvenile dispositions and the comparatively harsh
       punishments defendants may face in criminal court for offenses allegedly committed as
       juveniles. Accordingly, the legislature is encouraged to reevaluate section 5-120 in light of this
       court’s decision.

¶ 47                                       III. CONCLUSION
¶ 48       For the reasons stated, we affirm the appellate court’s judgment reversing the dismissal of
       the indictment against defendant. Section 5-120 of the Act does not bar the prosecution of
       defendant in criminal court for offenses he allegedly committed when he was 14 or 15 but was
           6
             The State contends defendant faces a maximum sentence of 60 years, rather than the 90 years
       defendant claims, because the two Class 1 felonies and two Class X felonies are subject to the rule of
       merger when based on the same acts. For purposes of our analysis, however, the precise number of
       years defendant faces in prison, if convicted, is immaterial. Suffice it to say that defendant is subject to
       a total prison sentence in criminal court that is significantly longer than the maximum sentence he could
       have received in juvenile court.

                                                       - 11 -
       not charged with until he was over 21 and no longer subject to the Act. Accordingly, we affirm
       the judgment of the appellate court and remand the cause to the trial court for further
       proceedings.

¶ 49      Appellate court judgment affirmed.
¶ 50      Cause remanded.




                                                 - 12 -